Title: To James Madison from Thomas Jefferson, 18 August 1804
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Aug. 18. 1804.
Yours of the 13th. 14th. and 16th. were recieved in the evening of the 16th. I now return you the papers which accompanied them, to wit, the letters of Armstrong, Merry, Monroe, Claiborne, Sevier, Rhea, Clinton, Jones, Vail, Airth Skipwith, the Paris Commissioners, Livingston, Gavino, Wickelhousen, Swan, and Bp. Madison. A more disgusting correspondence between men of sense, than that of Livingston & the Commissioners, I have never read. The errors of opinion into which both have run, cannot be subjects of blame, and were of a nature to do no harm, (except the non-procedure of the Commrs. till ratification) because the Convention had provided a corrective. But all of them deserved to be immediately superseded for having mingled their old-womanish quarrels with their official communications, & suffered them to influence their public duties. The quarrelsome disposition of Livingston is a trait in his character unknown before to me. He has quarreled with every public agent with whom he had any thing to do. Thus he quarreled with his collegue Monroe, his Secretary of legation Sumpter, our Consul at Paris, Skipwith, with the Commissioners, and his letters to the department of state have been rising in the arrogance of their style, till that of May 3. is such as, had he not been coming away, would have justified our informing him that we should make no further use of his services.
I have signed the blanks for the new titles of Bonaparte. The letter of Credence must of course be under a flying seal, and I think Armstrong should carry them open as he recieves them, to Talleyrand, fill the blanks under his direction, and deliver them. It will be a proof of our respect to the right of every nation to adopt what form, or firm of government it pleases. Accept my affectionate salutations.
Th: Jefferson
 